I agree that the compensation assured to an injured employe includes, as to result and so far as the statutory limit allows, damages resulting from the malpractice of the physician or surgeon selected by the employer.
The common-law background of the statute is the long established rule that where a tort is aggravated in result by the malpractice of a physician, in whose selection the injured party was guilty of no negligence, all damages are included in the one cause of action against the first wrongdoer. In other words, the cause of action remains a unit, but includes, as a separate and additional element of damages, the harm arising from the malpractice.
Obviously that idea has been carried over into the compensation statute. 1 Mason Minn. St. 1927, § 4291(2). That section has two subdivisions, covering two explicitly distinguished classes of cases. But the subject matter of both is single. It is "an injury or death for which compensation is payable." So, by deciding that the employer is liable for the malpractice of the physician treating his employe, we do not divide the latter's claim for compensation. We are not making two claims where otherwise there would be but one. We are but holding that the original and unitary claim is increased as to amount by result of the malpractice.
Subd. 1 applies only where the employer and the third party wrongdoer are "engaged in the due course of business, (a) in furtherance of a common enterprise, or (b) the accomplishment of the same or related purposes in operation on the premises where the injury was received at the time thereof, and not otherwise." In such cases the employe may elect to proceed against either the employer or the third party. He cannot proceed against both.
Going to subd. 2, we find that it covers all cases where the "injury or death for which compensation is payable under part 2 of this act is caused under circumstances also creating a legal liability for damages on the part of any party other than the employer" *Page 16 
except those covered by subd. 1. It is given express application "where the provisions of subdivision 1 of this section do not apply." Employe or dependents may proceed against the third party and recover damages "notwithstanding the payment by the employer or his liability to pay compensation." But the employer is emphatically given the right of subrogation to the amount of compensation paid or payable by him, except that it is limited to the "amount actually received by such employee or dependents after deducting costs, reasonable attorney's fees and reasonable expenses incurred * * * in * * * enforcing such liability." In such action by employe against third party, the employer is expressly given the right to intervene to insure its diligent prosecution.
The essential premise of this decision is that the employer is liable upon the one claim of the employe for compensation, which includes damages flowing from the malpractice of the physician. If that is right, and I think it is, how can we say, in view of the explicit provision of subd. 2, affirmatively granting the employer the right to subrogation, that he shall notwithstanding be denied that right?
Suppose this case: An employe protected by the act is so slightly injured as not to be disabled. But negligent treatment by his physician so aggravates the injury as to make the result fatal. There is but one claim for compensation. Its amount is fixed by the limit of compensation for death, with the right of the dependents to recover as much as possible from the physician for wrongful death. That recovery might exceed the compensation. How, I beg to inquire, may we properly deny, under the plain language of subd. 2, the employer's right of subrogation?
The two subdivisions of § 4291 cover all cases where an employer is held for compensation and concurrently a third party is liable for tort. This decision makes the statute inapplicable if the tort-feasor perchance is a negligent physician or surgeon. That important exception is not in the statute. We are adding it by construction. It is that phase of decision that compels my disagreement.
It advances argument not at all to invoke and quote thegeneral distinction between compensation and damages, and the definition *Page 17 
of "accident" found in § 4326(h) of the compensation law. If otherwise they could have application to the instant problem, they are made irrelevant by the special allowance by § 4291 of subrogation to the employer where a third party is also liable for "damages." If such a case is within the statutory demand for compensation, it must be equally, as matter of plain English, within the statutory call for subrogation of the employer.
It is now conceded that Froid v. Knowles, 95 Col. 223,36 P.2d 156; Smith v. Golden State Hospital, 111 Cal. App. 667,296 P. 127; and Gile v. Yellow Cab Corp. 177 Minn. 579,225 N.W. 911, have no application for the simple reason that in none of them was subrogation involved or even mentioned.
Two cases dealing directly with statutes allowing the employer to be subrogated to his employe's tort claim against a third party are Overbeek v. Nex, 261 Mich. 156,246 N.W. 196; and Polucha v. Landes, 60 N.D. 159, 233 N.W. 264. In Overbeek v. Nex it was held that after accepting compensation from the employer the employe could not recover from a physician for malpractice, because by virtue of the subrogation statute that cause of action had been transferred to the employer.
The Michigan statute determinative of the case reads as follows [261 Mich. 158]:
"Where the injury for which compensation is payable under this act was caused under circumstances creating a legal liability in some person other than the employer to pay damages in respect thereof, the employee may at his option proceed either at law against that person to recover damages, or against the employer for compensation under this act, but not against both, and if compensation be paid under this act the employer may enforce for his benefit or for that of the insurance company carrying such risk, or the commissioner of insurance, as the case may be, the liability of such other person." The court [261 Mich. 161] could see "no reason why a distinction should be made between the undisputed right of the employer to subrogate himself to the employee's rights against third parties responsible for the original injury and the right to subrogate *Page 18 
himself when compensation has been paid for an aggravation caused by the malpractice of a third party."
Polucha v. Landes, 60 N.D. 159, 233 N.W. 264, was followed by the Overbeek case, 261 Mich. 156, 246 N.W. 196. (Under North Dakota law the right of subrogation is not in the employer but in the state compensation fund.) The employe who had suffered from a physician's malpractice was held to have no right against the physician because, by statutory subrogation, that cause of action had been transferred to the fund. That law provided, as to all third party cases, that if compensation is awarded, the fund [60 N.D. 171] "shall be subrogated to the rights of the injured employee or his dependents to recover against that person * * *." There follows a provision similar to ours reserving to the injured employe or his dependents any excess of the tort recovery over that paid by or demandable from the employer. Both Michigan and North Dakota statutes are in the same all-inclusive terms as ours. Without special mention of doctors, they apply to all cases where third parties are liable for "damages" and the employer is also liable for "compensation." It is at least significant that the Michigan and North Dakota courts did not feel at liberty to add to the statutes the proviso that the subrogation allowance should not apply where the third party happened to be a malpracticing physician.
In the majority opinion now filed there is attempt, in order to support the result, to bifurcate the employe's single claim, giving him one action for compensation against his employer and one for damages against the physician. That conclusion applies plainly enough to the tort claim against the doctor. It does not apply to the compensation claim against the employer. The latter remains single and includes the item of damages flowing from the malpractice. That is right, or a multitude of cases supporting that view are just plain blunders.
Mr. Justice Birdzell of North Dakota covered the whole proposition of unity by pointing out that it is a question of proximate causation, and that under the law the results of subsequent malpractice are regarded [60 N.D. 164] "as a consequence of the original *Page 19 
fault," without intervening act of a third party to break the chain of causation between the primary injury and the ultimate result. He added [60 N.D. 167]:
"No reason is apparent to us why a condition that in common law actions for negligence is said to result proximately from the original injury may not also be said to result from the original injury in compensation cases, especially since the statute specifically authorizing the compensation to be paid considers the results rather than the original injury as the basis for compensation. There is no reason why one rule of causation should be applied in negligence cases at the common law and another rule in compensation cases."
Only by such conclusion can we reasonably bring the harm of malpractice within the demand of the statute that, in order to be compensable, the injury must arise out of and in the course of the employment. Being so considered within the statute for purposes of compensation, how can it be put outside for purposes of subrogation? One is no more clearly allowed than the other — one no more a statutory right than the other.
One word more. We are all so fond of the protection afforded by the compensation law to employes that it is easy to ignore both extent and detail of the reciprocal protection afforded employers. In proportion as this decision denies an employer the right of subrogation against a third party we are depriving him of an affirmative protection expressly granted by statute. And we are by judicial grant giving the employe a double award which, except as to the excess of the tort recovery over the amount of compensation, the statute denies. *Page 20